      Case 2:18-cv-02853-ILRL-MBN Document 13 Filed 10/29/18 Page 1 of 1



                          UNITED STATES DISTRICT
               Case 2:07-cr-00229-ILRL-JCW        COURT
                                           Document 43 Filed 06/27/14 Page 1 of 1
                         EASTERN DISTRICT OF LOUISIANA

CALL DOCKET                                                                          SECTION “B”
                                   UNITED STATES DISTRICT COURT
The following cases were called on Wednesday, October 24, 2018 at 9:00 a.m., before Judge Ivan
L. R. Lemelle.                    EASTERN DISTRICT OF LOUISIANA

18-2278UNITED  STATES OF
            SYLVESTER        L. AMERICA
                                EVANS, JR. V. TEXAS     *    STATE  CRIMINAL ACTION
            Plaintiff did not appear for the call docket. Defendant the State of Texas is dismissed
            V.
            without  prejudice for failure to prosecute.*           NO. 07-229

18-2853KEITHGUZMAN
              FULTONV. UBER, ET AL.                  *          SECTION “B” (2 )
            Plaintiff Angel A. Gonzalez Guzman made his appearance. For reasons stated in
            open court, the matter is Passed until December 10, 2018, to allow plaintiff to
                                           *
            effect service on the defendants.        *          *

 JS10: 00:10
                                                    ORDER
18-5041       HENDERSON FORD V. MIKE'S FOOD STORE
       Considering  the Government's
              Considering                foregoing
                             the foregoing   ,     Ex Parte Motion to Dismiss Application for Writ of
              Plaintiff Henderson Ford made his appearance. For reasons stated in open court,
              the (Rec.
                  matterDoc.
                          is Passed  until December 10, 2018, to allow plaintiff to search for and
              IT IS HEREBY
     Garnishment              41); ORDERED        that the Writ of Garnishment entered in this case to K-
              effect service on the registered agent for service of process for the defendant. If
              plaintiff discovers
       IT IS Louisiana
              HEREBY     ORDERED   that that
                                         the defendant
                                             the Motionhas  no registered
                                                           GRANTED
                                                        is is             agent, plaintiff shall
       Paul's            Kitchen,   Inc. [Rec.   Doc. 39]     dismissed and the Writ
                                                                        because      of Garnishment
                                                                                 defendant,          entered
                                                                                              Keith Fulton   in
                                                                                                           and
              provide proof of such in writing.
    thishis
 JS10:    case to K-Paul's
            spouse,
        00:05              Louisiana
                    Michelle         Kitchen,
                              Fulton’s        Inc. [Rec.
                                       agreement         Doc.
                                                   to enter    39]a is
                                                            into       dismissed
                                                                    wage         because defendant, Keith Fulton
                                                                           assignment.

18-5362        IT IS
     and his spouse,
               MICHAEL   FURTHER
                     MichelleD.Fulton's ORDERED
                                        agreementV.
                                CARRADINE          to enter
                                                       that into
                                                      BAYWATERanya wage
                                                                   money assignment.
                                                                             previously
                                                                       DRILLING,     LLC  withheld under the
               Plaintiff did not appear for the call docket. Defendant Baywater Drilling, LLC is
        IT IS FURTHER
       garnishment          ORDERED
                     is released         that any
                                 toprejudice
                                    the Clerk     money previously
                                               of Court,              withheld under the 500
                                                                                         garnishment
                                                                                             Poydras is released
                                                                                                          New to
               dismissed   without            for failure United  States
                                                          to prosecute.  District Court,             St.,

     the Clerk ofLA
                 Court,  United States District Court, 500 Poydras St., New Orleans, LA 70130. Payments
18-5690Orleans,HENDERSON
                      70130.    FORD V. FLORA COFFEE SHOP AND GALLERY
               Plaintiff Henderson Ford made his appearance. For reasons stated in open court,
     should bear Keith Fulton's
               Payments   shouldname
                                 bearand  case
                                       Keith    numbername
                                              Fulton’s  07-229.
                                                             and case number 07-229.
               the matter is Passed until December 10, 2018, to allow plaintiff to effect proper
               service on the registered agent for service of process for the defendant.
 JS10: 00:05
               New Orleans, Louisiana, this 27th day of         June                      , 2014.
                   New Orleans, Louisiana, the 24th day of October, 2018



                                                   _______________________________________
                                                   SENIOR UNITED STATES DISTRICT JUDGE
                                                      UNITED STATES DISTRICT JUDGE
